On January 13, 1998, the defendant was sentenced to the following: Count I: fifty (50) years in the Montana State Prison, with ten (10) years suspended. The defendant is sentenced to ten (10) years in the Montana State Prison for use of a dangerous weapon to run consecutively to the unsuspended portion of the sentence on Count I; Count II: twenty (20) years in the Montana State Prison, to non concurrently with Count I, and to an additional ten (10) years in the Montana State Prison for the use of a dangerous weapon, to run consecutively to Count II and consecutively to the unsuspended portion of Count I. The defendant shall receive credit for 402 days served.
On June 18, 1999, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and advised of his right to be represented by counsel. The Defendant proceeded Pro Se. The State was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: “The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed *33clearly inadequate or excessive.” (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 18th day of June, 1999.
DATED this 19th day of July, 1999.
Chairman, Hon. Richard G. Phillips, Member, Hon. Jeffrey H. Langton and Alt. Member, Hon. Robert Boyd